DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending in the current application.
Claims 1-10 and 12 have been amended in the current application.

Response to Arguments
Applicant’s remarks and amendments filed on July 26, 2022 have been fully considered.
Applicant requests withdrawal of the rejection under 35 USC 112(b) set forth in the previous office action.
The rejection under 35 USC 112(b) set forth in the previous office action is withdrawn due to the present claim amendments.
Applicant requests to hold the obviousness-type double patenting rejection in abeyance until allowable subject matter has been determined in the present application.
Examiner acknowledges.  The obviousness-type double patenting rejection is maintained.
Applicant argues that Sanz indicates that diluents such as plasticizers do not effectively stabilize viscosity of polyurethane compositions, and a drawback of such diluents is the need to be used in large amounts which is generally undesired.
This is not persuasive for the following reasons.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123, II.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123, I.  Although Sanz discusses drawbacks associated with certain diluents, Sanz does not prohibit or forbid the usage of such diluents.  Sanz only recites a general term “plasticizer” as it pertains to the prior art drawbacks discussed in [0006]-[0016], and does not provide specific details and drawbacks that pertain to all genus and/or species of all known plasticizers.
Moreover, Sanz sets forth teachings aimed at overcoming the drawbacks of the prior art.  Sanz teaches the adhesive composition can comprise organic fillers (such as polyvinyl chloride/PVC) and plasticizers such as diisodecyl phthalate or Dinch (Sanz, [0142]-[0145], [0148]-[0153]).
Applicant argues that none of Sanz’s plasticizers pertain to the presently claimed plasticizers.
This is not persuasive for the following reasons.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Sanz is not relied upon alone to satisfy the plasticizers of the present invention.  Sanz is combined with Gredegard.  Gredegard teaches non-phthalic plasticizers that are esters formed by the reaction of a polyol and a monocarboxylic acid having 4-5 carbon atoms, where the esters have the structure of general formula (1) with R1-R4 each being an -O-C(O)-alkyl group with 4-5 carbon atoms (Gredegard, [0001]-[0002], [0009]-[0017]).  Gredegard’s general formula (1) falls within the broader scope of formula (I) of claim 1.

    PNG
    media_image1.png
    95
    233
    media_image1.png
    Greyscale

Gredegard – General formula (1)
Gredegard teaches the non-phthalic plasticizers are an advantageous substitute for phthalate-based plasticizers such as diisodecyl phthalate, because the phthalate-based plasticizers have high volatility and migration characteristics that create health risk, can contaminate good and water, and can leach into liquids that contact plastic materials containing the phthalate-based plasticizers (Gredegard, [0002]-[0006]).  Gredegard teaches the non-phthalic plasticizers achieve higher plasticizing effect, improved migration and chemical resistance, and therefore, provide a more efficient, environmentally-friendly alternative to commercial plasticizers such as phthalate-based plasticizers and Dinch plasticizers (Gredegard, [0009]).  Since Sanz discloses an adhesive composition that comprises a plasticizer (such as diisodecyl phthalate or Dinch) and Gredegard discloses non-phthalic plasticizers as an alternative to plasticizers such as diisodecyl phthalate or Dinch, it would have been obvious to one of ordinary skill in the art to have substituted Sanz’s plasticizers with Gredegard’s non-phthalic plasticizers to yield an adhesive composition that achieves higher plasticizing effect, exhibits improved migration and chemical resistance, and provides a more efficient, environmentally-friendly alternative to commercial plasticizers such as phthalate-based plasticizers and Dinch plasticizers (Gredegard, [0009]).
Applicant argues that none of Sanz’s examples comprise a plasticizer.
This is not persuasive for the following reasons.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123, II.  Although Sanz’s examples do not comprise plasticizers, Sanz provides a broader disclosure that teaches the adhesive composition can comprise organic fillers (such as polyvinyl chloride/PVC) and plasticizers such as diisodecyl phthalate or Dinch (Sanz, [0142]-[0145], [0148]-[0153]).
Applicant argues that Gredegard is non-analogous art, because it pertains to specific plasticizers for PVC resins.
This is not persuasive for the following reasons.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sanz, Gredegard, and the present invention all pertain to polymer blend compositions that contain a plasticizer.  Gredegard teaches non-phthalic plasticizers that are used in polymer blends and PVC resins (Gredegard, Abstract), and Sanz discloses an adhesive polymer composition that can comprise PVC resin fillers (Sanz, [0142]-[0145], [0154]-[0157]) and a plasticizer (Sanz, [0148]-[0153]).
As set forth in the grounds of rejection, Sanz discloses an adhesive composition that can comprise organic fillers (such as polyvinyl chloride/PVC) and plasticizers such as diisodecyl phthalate or Dinch (Sanz, [0142]-[0145], [0148]-[0153]).  Gredegard establishes that it is well known and well within the abilities of those skilled in the art to substitute phthalate-based plasticizers (such as diisodecyl phthalate and Dinch disclosed by Sanz) with non-phthalic plasticizers, because phthalate-based plasticizers have high volatility and migration characteristics that create health risk, can contaminate good and water, and can leach into liquids that contact plastic materials containing the phthalate-based plasticizers (Gredegard, [0002]-[0006]).  Gredegard teaches non-phthalic plasticizers achieve higher plasticizing effect, improved migration and chemical resistance, and therefore, provide a more efficient, environmentally-friendly alternative to commercial plasticizers such as phthalate-based plasticizers and Dinch plasticizers (Gredegard, [0009]).  Since Sanz discloses an adhesive composition that comprises a plasticizer (such as diisodecyl phthalate or Dinch), Sanz’s adhesive composition can comprise a PVC resin component, and Gredegard discloses non-phthalic plasticizers for polymer blends and PVC resins as an alternative to phthalate-based plasticizers (Gredegard, Abstract), it would have been obvious to one of ordinary skill in the art to have substituted Sanz’s plasticizers with Gredegard’s non-phthalic plasticizers to yield an adhesive composition that achieves higher plasticizing effect, exhibits improved migration and chemical resistance, and provides a more efficient, environmentally-friendly alternative to commercial plasticizers such as phthalate-based plasticizers and Dinch plasticizers (Gredegard, [0009]).
Applicant asserts that the unexpected results achieved from using the ester plasticizers of claim 1 rebuts a prima facie case of obviousness.
This is not persuasive for the following reasons.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See MPEP 716.02(d).  In the present application, claim 1 is not considered to be commensurate in scope with the examples in the specification as originally filed.  The comparative and inventive examples utilize specific contents of 17 wt% polyurethane prepolymer formed of a reaction mixture of tolylene 2,4-diisocyanate, tolylene 2,6-diisocyanate, polyether diol, and polyether triol; 25 wt% of carbonate filler; 20 wt% of PVC; 15 wt% of a specific thixotropic composition (either Example A or Example C), 10 wt% of DIDPcomparative or 10 wt% pentaerythritol tetravalerateinventive; 8 wt% of xylene; and 5 wt% of other additives including a crosslinking catalyst.  Claim 1 broadly recites “a moisture-crosslinkable prepolymer,” broadly recites an ester compound of Formula (I), does not recite any of a carbonate filler, PVC, thixotropic composition, xylene, or other additives such as a crosslinking agent; and does not recite any content ranges.  One of ordinary skill in the art would not be able to ascertain if all embodiments within the broad scope of claim 1 would also necessarily exhibit the unexpected results of Inventive Example 1 asserted by Applicant.
Moreover, only one comparative and one inventive example are provided.  The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.  In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).  See MPEP 716.02(d), I.  One of ordinary skill in the art would not be able to determine a trend from one inventive data point.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Applicant argues Burckhardt is non-analogous art to Gredegard.
This is not persuasive for the following reasons.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Burckhardt, Gredegard, and the present invention all pertain to polymer blend compositions that contain a plasticizer.  Gredegard teaches non-phthalic plasticizers that are used in polymer blends and PVC resins as alternative to phathalate-based plasticizers (Gredegard, Abstract), and Burckhardt discloses a polymer composition that can comprise PVC resin fillers (Burckhardt, [0213]) and a phthalate-based plasticizer (Burckhardt, [0209]-[0210]).
As set forth in the grounds of rejection, Burckhardt discloses a polymer composition that can comprise PVC resin fillers (Burckhardt, [0213]) and a phthalate-based plasticizer (Burckhardt, [0209]-[0210]).  Gredegard establishes that it is well known and well within the abilities of those skilled in the art to substitute phthalate-based plasticizers (such as diisodecyl phthalate disclosed by Burckhardt) with non-phthalic plasticizers, because phthalate-based plasticizers have high volatility and migration characteristics that create health risk, can contaminate good and water, and can leach into liquids that contact plastic materials containing the phthalate-based plasticizers (Gredegard, [0002]-[0006]).  Gredegard teaches non-phthalic plasticizers achieve higher plasticizing effect, improved migration and chemical resistance, and therefore, provide a more efficient, environmentally-friendly alternative to commercial plasticizers such as phthalate-based plasticizers and Dinch plasticizers (Gredegard, [0009]).  Since Burckhardt discloses an adhesive sealant composition that comprises a softener/plasticizer (such as phthalates) and can comprise PVC resin fillers, and Gredegard discloses non-phthalic plasticizers for use in polymer blends and PVC resins as an alternative to phthalate-based plasticizers, it would have been obvious to one of ordinary skill in the art to have substituted Burckhardt’s softeners/plasticizers with Gredegard’s non-phthalic plasticizers to yield an adhesive sealant composition that achieves higher plasticizing effect, exhibits improved migration and chemical resistance, and provides a more efficient, environmentally-friendly alternative to commercial plasticizers such as phthalate-based plasticizers (Gredegard, [0009]).

Claim Interpretation
Claim 7 recites the phrase “single-component sealant composition.”  According to the specification as originally filed at page 1, this phrase denotes a sealant composition comprising a moisture-crosslinkable prepolymer that does not include an additional crosslinking agent.  For the purposes of examination, the “single-component sealant composition” is interpreted as requiring a moisture-crosslinkable prepolymer, but not including an additional crosslinking agent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 10, and 12 of U.S. Patent No. 11261352 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an adhesive sealant composition comprising at least one moisture-crosslinkable prepolymer and an oxycarbonylalkyl ester having a structure represented by formula (I).
Regarding Claim 1, US 11261352 B2 claims an adhesive sealant composition comprising at least one moisture-crosslinkable prepolymer and an oxycarbonylalkyl ester having a structure represented by formula (I) (US 11261352 B2, Claim 1).  US 11261352 B2’s ester having a structure represented by formula (I) is identical to the ester of formula (I) of the present invention.  "Products of identical chemical composition can not have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.  See MPEP 2112.01, I & II).  Therefore, US 11261352 B2’s ester having a structure represented by formula (I) is considered to necessarily function as a plasticizing agent (see MPEP 2112.01, I & II).
Regarding Claims 2-4, US 11261352 B2 claims the oxycarbonylalkyl ester having a structure represented by formula (I) that can include pentaerythritol tetravalerate (US 11261352 B2, Claims 1, 6, 7, 8).
Regarding Claim 8, US 11261352 B2 claims the moisture-crosslinkable prepolymer is a polyurethane comprising -NCO end groups (US 11261352 B2, Claim 10).
Regarding Claim 11, US 11261352 B2 claims a ready-to-use article comprising the adhesive sealant discussed above in a hermetic packaging protected from air (US 11261352 B2, Claim 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sanz (US 2015/0344614 A1) in view of Gredegard et al. (US 2015/0203657 A1).
Regarding Claim 1, Sanz teaches an adhesive composition comprising a moisture-crosslinkable polyurethane (prepolymer) that can functional as an adhesive, mastic, surface coating, and/or sealant especially for the construction field (Sanz, [0001]-[0006], [0020], [0113]-[0120], [0131], [0154]-[0157]).  Sanz further teaches the adhesive composition can comprise organic fillers (such as polyvinyl chloride/PVC) and plasticizers such as diisodecyl phthalate or Dinch (Sanz, [0142]-[0145], [0148]-[0153]).
Sanz remains silent regarding a plasticizer that is an ester compound of formula (I) of claim 1.
Gredegard, however, teaches non-phthalic plasticizers that are esters formed by the reaction of a polyol and a monocarboxylic acid having 4-5 carbon atoms, where the esters have the structure of general formula (1) with R1-R4 each being an -O-C(O)-alkyl group with 4-5 carbon atoms (Gredegard, [0001]-[0002], [0009]-[0017]).  Gredegard’s general formula (1) falls within the broader scope of formula (I) of claim 1.

    PNG
    media_image1.png
    95
    233
    media_image1.png
    Greyscale

Gredegard – General formula (1)
Gredegard teaches the non-phthalic plasticizers are an advantageous substitute for phthalate-based plasticizers such as diisodecyl phthalate, because the phthalate-based plasticizers have high volatility and migration characteristics that create health risk, can contaminate good and water, and can leach into liquids that contact plastic materials containing the phthalate-based plasticizers (Gredegard, [0002]-[0006]).  Gredegard teaches the non-phthalic plasticizers achieve higher plasticizing effect, improved migration and chemical resistance, and therefore, provide a more efficient, environmentally-friendly alternative to commercial plasticizers such as phthalate-based plasticizers and Dinch plasticizers (Gredegard, [0009]).
Since Sanz discloses an adhesive composition that comprises a plasticizer (such as diisodecyl phthalate or Dinch) and Gredegard discloses non-phthalic plasticizers as an alternative to plasticizers such as diisodecyl phthalate or Dinch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Sanz’s plasticizers with Gredegard’s non-phthalic plasticizers to yield an adhesive composition that achieves higher plasticizing effect, exhibits improved migration and chemical resistance, and provides a more efficient, environmentally-friendly alternative to commercial plasticizers such as phthalate-based plasticizers and Dinch plasticizers as taught by Gredegard (Gredegard, [0009]).
Regarding Claims 2, 3, and 4, modified Sanz teaches the non-phthalic plasticizer esters have the structure of general formula (1) with R1-R4 each being an -O-C(O)-alkyl group with 4-5 carbon atoms (as required by claims 2 and 3), where a preferred embodiment is an ester formed by reaction of pentaerythritol and a monocarboxylic acid of valeric acid (i.e. pentaerythritol tetravalerate as required by claim 4) (Gredegard, [0001]-[0002], [0009]-[0023], [0032]).
Regarding Claim 5, modified Sanz teaches the plasticizer is included in an amount from 5-20% by weight relative to the total adhesive composition (Sanz, [0148]).  Modified Sanz’s plasticizer content range is completely encompassed within the claimed range of 5-35% by weight, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II).
Regarding Claim 6, modified Sanz teaches the plasticizer is included in an amount from 5-20% by weight relative to the total adhesive composition (Sanz, [0148]).  Modified Sanz’s plasticizer content range overlaps with the claimed range of 15-30% by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 7, modified Sanz teaches the adhesive composition can comprise a single compound of moisture-crosslinkable polyurethane (prepolymer) that can functional as an adhesive, mastic, surface coating, and/or sealant especially for the construction field (Sanz, [0001]-[0006], [0020], [0050]-[0057], [0131], [0154]-[0157]).  Modified Sanz does not discuss including an additional separate, and distinct crosslinking agent.  Therefore, modified Sanz is considered to disclose a single-component adhesive sealant composition that at least establishes a prima facie case of obviousness over the claimed single-component composition as defined by the specification as originally filed with a predictable and reasonable expectation of success (see Claim Interpretation section above; also MPEP 2143).
Regarding Claim 8, modified Sanz teaches the moisture-crosslinkable polyurethane (prepolymer) has -NCO end groups (Sanz, [0001]-[0006], [0020], [0032]-[0036], [0113]-[0120], [0131], [0154]-[0157]).
Regarding Claim 9, modified Sanz teaches the adhesive composition comprises the moisture-crosslinkable polyurethane (prepolymer) in an amount from 15-20% by weight relative to total weight of the adhesive composition (Sanz, [0113]-[0114]); the plasticizer in an amount from 5-20% by weight relative to the total adhesive composition (Sanz, [0148]); a filler in an amount from 50-70% by weight relative to the total adhesive composition (Sanz, [0118]); and a crosslinking catalyst in an amount from 0.01-1% by weight relative to the total adhesive composition (Sanz, [0119]).  Modified Sanz’s moisture-crosslinkable polyurethane (prepolymer) content range is completely encompassed within the claimed range of 10-30% by weight, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II).  Modified Sanz’s plasticizer content range is completely encompassed within the claimed range of 5-35% by weight, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II).  Modified Sanz’s filler content range is completely encompassed within the claimed range of 20-70% by weight, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II).  Modified Sanz’s crosslinking catalyst range is identical to the claimed range of 0.01-1% by weight, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II).
Regarding Claim 10, modified Sanz teaches the adhesive composition comprises the moisture-crosslinkable polyurethane (prepolymer) in an amount from 15-20% by weight relative to total weight of the adhesive composition (Sanz, [0113]-[0114]); the plasticizer in an amount from 5-20% by weight relative to the total adhesive composition (Sanz, [0148]); a filler in an amount from 50-70% by weight relative to the total adhesive composition (Sanz, [0118]); and a crosslinking catalyst in an amount from 0.01-1% by weight relative to the total adhesive composition (Sanz, [0119]).  Modified Sanz’s moisture-crosslinkable polyurethane (prepolymer) content range is completely encompassed within the claimed range of 15-25% by weight, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II).  Modified Sanz’s plasticizer content range overlaps with the claimed range of 15-30% by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Modified Sanz’s filler content range is identical to the claimed range of 40-70% by weight, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II).  Modified Sanz’s crosslinking catalyst range is identical to the claimed range of 0.01-1% by weight, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sanz (US 2015/0344614 A1) in view of Gredegard et al. (US 2015/0203657 A1) as applied to claim 1 above, and further in view of Burckhardt (US 2011/0198030 A1).
Regarding Claim 11, modified Sanz teaches the adhesive composition as discussed above for claim 1.
Modified Sanz remains silent regarding a ready-for-use-article comprising an adhesive sealant composition in a hermetic packaging sheltered from air.
Burckhardt, however, teaches an adhesive sealant single-component, moisture curing composition comprising a polyurethane (prepolymer), a softener (i.e. a plasticizer), and other additives (Burckhardt, [0002]-[0003], [0067]-[0088], [0204]-[0225], [0246]).  Burckhardt further teaches the single-component, moisture curing composition can be produced and stored under moisture-free, airtight conditions in an aluminum cartridge with a long shelf life of up to one year or longer and still be relevant for use (i.e. a ready-for-use article) (Burckhardt, [0225], [0273]-[0275], [0280], [0295]).
Since modified Sanz and Burckhardt both disclose moisture curable/crosslinkable polyurethane compositions and Burckhardt discloses an article for storing such compositions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have stored modified Sanz’s composition within Burckhardt’s aluminum cartridges to provide an article having a moisture-free, airtight environment that achieves a stable and long shelf life for the stored moisture-curable/crosslinkable composition as taught by Burckhardt (Burckhardt, [0225], [0273]-[0275], [0280], [0295]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sanz (US 2015/0344614 A1), in view of Gredegard et al. (US 2015/0203657 A1), and in view of Burckhardt (US 2011/0198030 A1) as applied to claim 11 above, and further in view of Ely (US 3925331).
Regarding Claim 12, modified Sanz teaches the adhesive composition and the moisture-free, airtight aluminum cartridge discussed above for claim 11.
Modified Sanz remains silent regarding an aluminum cartridge provided with a protective cap.
Ely, however, teaches a moisture curable sealant composition that is contained in a water impermeable pack that can be an aluminum cartridge having a tight-fitting screw cap (protective cap) to keep the sealant composition impervious to water (Ely, Abstract, Col 6 Lines 38-45, Col 9 Lines 20-46).
Since modified Sanz and Ely both disclose moisture curable/crosslinkable sealant compositions and both disclose moisture-free aluminum cartridges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Ely’s aluminum cartridge having a tight fitting screw cap as modified Sanz’s aluminum cartridge to yield an article that is moisture impermeable during storage and that can easily be provided with a nozzle and moveable piston in order to eject the composition for use as taught by Ely (Ely, Col 9 Lines 20-46).
Claims 1-4, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Burckhardt (US 2011/0198030 A1) in view of Gredegard et al. (US 2015/0203657 A1).
Regarding Claim 1, Burckhardt teaches an adhesive sealant single-component, moisture curing composition comprising a polyurethane (prepolymer), a softener (i.e. a plasticizer), and other additives (Burckhardt, [0002]-[0003], [0067]-[0088], [0204]-[0225], [0246]).  Burckhardt teaches the softeners (plasticizers) include phthalates (Burckhardt, [0209]-[0210]).
Burckhardt remains silent regarding a plasticizer that is an ester compound of formula (I) of claim 1.
Gredegard, however, teaches non-phthalic plasticizers that are esters formed by the reaction of a polyol and a monocarboxylic acid having 4-5 carbon atoms, where the esters have the structure of general formula (1) with R1-R4 each being an -O-C(O)-alkyl group with 4-5 carbon atoms (Gredegard, [0001]-[0002], [0009]-[0017]).  Gredegard’s general formula (1) falls within the broader scope of formula (I) of claim 1.

    PNG
    media_image1.png
    95
    233
    media_image1.png
    Greyscale

Gredegard – General formula (1)
Gredegard teaches the non-phthalic plasticizers are an advantageous substitute for phthalate-based plasticizers such as diisodecyl phthalate, because the phthalate-based plasticizers have high volatility and migration characteristics that create health risk, can contaminate good and water, and can leach into liquids that contact plastic materials containing the phthalate-based plasticizers (Gredegard, [0002]-[0006]).  Gredegard teaches the non-phthalic plasticizers achieve higher plasticizing effect, improved migration and chemical resistance, and therefore, provide a more efficient, environmentally-friendly alternative to commercial plasticizers such as phthalate-based plasticizers (Gredegard, [0009]).
Since Burckhardt discloses an adhesive sealant composition that comprises a softener/plasticizer (such as phthalates) and Gredegard discloses non-phthalic plasticizers as an alternative to phthalate-based plasticizers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Burckhardt’s softeners/plasticizers with Gredegard’s non-phthalic plasticizers to yield an adhesive sealant composition that achieves higher plasticizing effect, exhibits improved migration and chemical resistance, and provides a more efficient, environmentally-friendly alternative to commercial plasticizers such as phthalate-based plasticizers as taught by Gredegard (Gredegard, [0009]).
Regarding Claims 2, 3, and 4, modified Burckhardt teaches the non-phthalic plasticizer esters have the structure of general formula (1) with R1-R4 each being an -O-C(O)-alkyl group with 4-5 carbon atoms (as required by claims 2 and 3), where a preferred embodiment is an ester formed by reaction of pentaerythritol and a monocarboxylic acid of valeric acid (i.e. pentaerythritol tetravalerate as required by claim 4) (Gredegard, [0001]-[0002], [0009]-[0023], [0032]).
Regarding Claim 7, modified Burckhardt teaches the composition is an adhesive sealant single-component, moisture curing composition comprising a polyurethane (prepolymer), a softener (i.e. a plasticizer), and other additives (Burckhardt, [0002]-[0003], [0067]-[0088], [0204]-[0225], [0246]).
  Regarding Claim 8, modified Burckhardt teaches polyurethane (prepolymer) has -NCO terminated end groups and/or alkoxysilyl end groups (Burckhardt, [0067]-[0087], [0116]-[0117], [0180]-[0192], [0288]-[0291]).
Regarding Claim 11, modified Burckhardt teaches the adhesive sealant single-component, moisture curing composition can be produced and stored under moisture-free, airtight conditions in an aluminum cartridge with a long shelf life of up to one year or longer and still be relevant for use (i.e. a ready-for-use article) (Burckhardt, [0225], [0273]-[0275], [0280], [0295]).
Claims 5, 6, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Burckhardt (US 2011/0198030 A1) in view of Gredegard et al. (US 2015/0203657 A1) as applied to claims 1 and 11 above, and further in view of Ely (US 3925331).
Regarding Claims 5 and 6, modified Burckhardt teaches the adhesive sealant single-component, moisture curing composition as discussed above for claim 1.  Modified Burckhardt teaches the composition includes a softener/plasticizer (Burckhardt, [0088], [0209]-[0210], Gredegard, [0009]-[0024]).
Modified Burckhardt remains silent regarding a content amount of a softener/plasticizer.
Ely, however, teaches a moisture curable sealant composition that can comprise both a filler and a plasticizer, where the plasticizer is preferably added in an amount from 20-45% by weight based on the total composition (Ely, Abstract, Col 6 Lines 38-68).  Ely’s plasticizer content range overlaps with the claimed ranges (5-35% by weight as required by claim 5, and 15-30% by weight as required by claim 6), and therefore, establishes a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Since modified Burckhardt and Ely both disclose moisture curable/crosslinkable sealant compositions and Ely discloses a preferred amount of plasticizers to add into a moisture curable sealant composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added modified Burckhardt’s non-phthalic plasticizers in an amount from 20-45% by weight that is well known and preferred in the art with a predictable and reasonable expectation of success (see MPEP 2143), and also to yield an adhesive sealant composition that achieves higher plasticizing effect, exhibits improved migration and chemical resistance, and provides a more efficient, environmentally-friendly alternative to commercial plasticizers such as phthalate-based plasticizers as taught by Gredegard (Gredegard, [0009]).
Regarding Claim 9, modified Burckhardt teaches the adhesive composition comprises the moisture-crosslinkable polyurethane (prepolymer) in an amount from 10-50% by weight relative to total weight of the adhesive sealant composition (Burckhardt, [0117], Table 1); the plasticizer in an amount from 20-45% by weight relative to the total adhesive sealant composition (Ely, Col 6 Lines 38-68); a filler in an amount from 30-40% by weight relative to the total adhesive sealant composition (Burckhardt, [0209]-[0215], Table 1 (38 wt% of chalk); Ely, Col 6 Lines 38-68); and a crosslinking catalyst in an amount of 0.10% by weight relative to the total adhesive composition (Burckhardt, [0119], Table 1 (dibutyltin dilaurate)).  Modified Burckhardt’s moisture-crosslinkable polyurethane (prepolymer) content range completely encompasses the claimed range of 10-30% by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Modified Burckhardt’s plasticizer content range substantially overlaps the claimed range of 5-35% by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Modified Burckhardt’s filler content range (and 38 wt% chalk example) is completely encompassed within the claimed range of 20-70% by weight, and therefore, completely satisfies the claimed range (see MPEP 2131.03, I & II).  Modified Burckhardt’s crosslinking catalyst example is within the claimed range of 0.01-1% by weight, and therefore, completely satisfies the claimed range (see MPEP 2131.03, I).
Regarding Claim 10, modified Burckhardt teaches the adhesive composition comprises the moisture-crosslinkable polyurethane (prepolymer) in an amount from 10-50% by weight relative to total weight of the adhesive sealant composition (Burckhardt, [0117], Table 1); the plasticizer in an amount from 20-45% by weight relative to the total adhesive sealant composition (Ely, Col 6 Lines 38-68); a filler in an amount from 30-40% by weight relative to the total adhesive sealant composition (Burckhardt, [0209]-[0215], Table 1; Ely, Col 6 Lines 38-68); and a crosslinking catalyst in an amount of 0.10% by weight relative to the total adhesive composition (Burckhardt, [0119], Table 1 (dibutyltin dilaurate)).  Modified Burckhardt’s moisture-crosslinkable polyurethane (prepolymer) content range completely encompasses the claimed range of 15-25% by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Modified Burckhardt’s plasticizer content range substantially overlaps the claimed range of 15-30% by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Modified Burckhardt’s filler content range overlaps at the lower endpoint with the claimed range of 40-70% by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Modified Burckhardt’s crosslinking catalyst example is within the claimed range of 0.01-1% by weight, and therefore, completely satisfies the claimed range (see MPEP 2131.03, I).
Regarding Claim 12, modified Burckhardt teaches the single-component, moisture curing composition as discussed above for claims 1 and 11.  Modified Burckhardt teaches the composition can be produced and stored under moisture-free, airtight conditions in an aluminum cartridge with a long shelf life of up to one year or longer and still be relevant for use (i.e. a ready-for-use article) (Burckhardt, [0225], [0273]-[0275], [0280], [0295]).
Modified Burckhardt remains silent regarding an aluminum cartridge provided with a protective cap.
Ely, however, teaches a moisture curable sealant composition that is contained in a water impermeable pack that can be an aluminum cartridge having a tight-fitting screw cap (protective cap) to keep the sealant composition impervious to water (Ely, Abstract, Col 6 Lines 38-45, Col 9 Lines 20-46).
Since modified Burckhardt and Ely both disclose moisture curable/crosslinkable sealant compositions and both disclose moisture-free aluminum cartridges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Ely’s aluminum cartridge having a tight fitting screw cap as modified Burckhardt’s aluminum cartridge to yield an article that is moisture impermeable during storage and that can easily be provided with a nozzle and moveable piston in order to eject the composition for use as taught by Ely (Ely, Col 9 Lines 20-46).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782